Citation Nr: 0710312	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-07 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for low back 
disability, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2000 to October 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran failed to report for a video conference hearing 
scheduled in February 2007.  The veteran has offered no 
explanation as to why he failed to appear, and he has made no 
request for another hearing.  Accordingly, the hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2006) [failure to appear for a scheduled hearing treated as 
withdrawal of request].


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by 
limitation of forward flexion to 60 degrees but not to 30 
degrees or less; the disability is also manifested by left 
sciatic neuropathy that more nearly approximates mild than 
moderate.

2.  The veteran's low back disability has been productive of 
no incapacitating episodes necessitating bed rest prescribed 
by a physician.


CONCLUSION OF LAW

The veteran's low back disorder does not warrant more than a 
20 percent rating for orthopedic impairment of the low back, 
but it does warrant a separate 10 percent rating for 
neurological impairment in the left lower extremity.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5235-5243, § 4.124a, Diagnostic Code 8520 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking increased disability ratings for his 
service-connected back disorder.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the required notice, to include notice 
that the veteran should provide any pertinent evidence in his 
possession, was provided in an August 2004 letter from the RO 
to the veteran, prior to the initial adjudication of the 
claim in October 2004.  The veteran was also provided with 
the requisite notice with respect to the effective-date 
element of his claim in a January 2007 letter.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining service medical records and 
VA and private treatment records.  In addition, the veteran 
was afforded VA examinations in November 2005 and November 
2006.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulation.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2006) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R.  4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the general rating formula for 
rating diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2006).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006).

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine and a 100 percent evaluation 
is warranted for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term 'incomplete paralysis' with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 'Diseases 
of the Peripheral Nerves' in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2006).




Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of low back disorder.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is currently assigned a 20 percent rating for low 
back sprain under Diagnostic Code 5237 from the date of 
receipt of his claim for an increased rating in August 2004.  
He has been diagnosed with degenerative disk disease.

With respect to range of motion, in the September 2004 
private examination by Dr. A. D., the veteran had flexion of 
the lumbar spine to 55 degrees with pain.  On VA examination 
in November 2005, the veteran had forward flexion to 60 
degrees with pain.  On VA examination in November 2006, the 
veteran had forward flexion to 60 degrees without pain and 75 
degrees with pain.  

The veteran's ranges of motion, to 55 degrees in September 
2004, 60 degrees in November 2005, and 75 degrees in November 
2006, do not support a higher rating under the general rating 
formula.  In addition, Dr. A. D. reported in September 2004 
that range of motion was limited by pain but not fatigue, 
weakness, lack of endurance, or incoordination, and there was 
no ankylosis of the lumbar spine.  In November 2005, the 
examiner noted that the range of motion of the veteran's 
lumbar spine was limited by pain, fatigue, weakness, lack of 
endurance, and incoordination with repetitive use and flare-
ups.  The examiner, however, noted that the main factor 
affecting limitation of motion was pain.  In November 2006, 
the examiner reported no limitation of motion due to 
incoordination, weakness, fatigue, or repetitive use.  He 
noted mild limitation during flexion due to pain and stated 
that the veteran was able to tolerate the pain during the 
flexion.  Although one examiner noted limitation of motion 
due to pain, fatigue, weakness, lack of endurance, and 
incoordination, the examiner clarified that the main factor 
of limitation was pain.  Therefore, the range of motion 
demonstrated on examination reflects the actual loss of 
motion the veteran experienced on account of his disability 
at that time.  Furthermore, the examiner in the most recent 
examination stated that there was no limitation for these 
reasons and only mild limitation due to pain.  Thus, even 
considering the DeLuca factors, it is clear that the 
limitation of motion does not approach the degree of 
limitation of motion required for a higher rating under the 
general rating formula.  

The record contains no evidence that the veteran has been 
prescribed bed rest by a physician.  Accordingly, the 
requirements for an increased rating on the basis of 
incapacitating episodes are not met.  

Therefore, the Board concludes that with respect to the 
orthopedic manifestations of his low back disability, he does 
not warrant a rating in excess of 20 percent.  

The Board, however, finds that a separate 10 percent rating 
is warranted for neurological impairment in the left 
extremity.

In a September 2002 VA examination report, the examiner noted 
that an EMG test done in April 2002 was positive for an S1 
left-sided radiculopathy abnormality.  More recent 
examinations confirm that the veteran has mild neurological 
impairment.

A private examination in September 2004 was suggestive of 
neurological impairment.  Dr. A. D. stated that the veteran 
had control of his bowels, urinary bladder, and erectile 
functions, and that the lower extremities showed normal motor 
and sensory function.  However, Dr. A. D. further noted that 
a straight leg raising on the right and left leg were both 
positive to 80 degrees.  In a February 2005 private treatment 
record, Dr. J. M. noted that the veteran experienced pain 
down to and inclusive of his left foot.   In a November 2005 
examination, the examiner noted a positive straight leg test 
on the right leg and a negative straight leg test on the left 
leg.  Also, the examiner noted that the reflexes in the 
ankles were 1+ [low normal, somewhat diminished] and the 
motor function was 4/5 in the left lower extremity.  The 
veteran complained that his left leg would fall asleep 
multiple times a day and that shocking pain would run down 
his left leg.  In a March 2005 private treatment record, Dr. 
J. M. found that straight leg raising was positive 
bilaterally.  The examiner in a November 2006 VA examination 
noted that the Babinski was negative on both sides.  Also, a 
straight leg test was negative on the right side and positive 
on the left side at 45 degrees.  Given the EMG results, the 
evidence tends to show that the veteran has mild, but no 
worse, neurological impairment associated with his left lower 
extremity as it was not always demonstrated on examination.

In addition, the veteran's neurological impairment can be 
traced back to his service.  The examiner in the November 
2005 examination stated that the veteran had some type of 
radiculopathy from nerve root impingement which was confirmed 
by a 2002 EMG.  Furthermore, the examiner stated that the 
veteran complained of symptoms consistent with radiculopathy 
in September 2000 during service.  Therefore, the Board finds 
that the veteran is entitled to a separate evaluation of 10 
percent for the neurologic manifestations associated with his 
low back disability.  The record does not confirm the 
presence of any significant neurological impairment in the 
right lower extremity so a separate compensable evaluation 
for neurological impairment in the right lower extremity is 
not warranted.

The Board has considered whether there is any other scheduler 
basis for granting the veteran's appeal but has found none.  

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his low back disability, and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation and the separate 
evaluation granted herein.  Accordingly, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.  


ORDER


The Board having determined that the veteran's low back 
disability warrants a 20 percent evaluation for functional 
impairment of the low back and a separate 10 percent 
impairment for neurological impairment of the left lower 
extremity, the appeal is granted to this extent and subject 
to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


